PER CURIAM.
We grant the petition for writ of certio-rari, quash the trial court’s “Order Granting Order to Show Cause.” See CB Condos., Inc. v. GRS S. Fla., Inc., 165 So.3d 739, 742 (Fla. 4th DCA 2015) (reversing sanctions order that did not and could not find the nonparty deponent in contempt because the evidence did not establish that the nonparty failed to be sworn or to answer a question after being directed to do so by the court); Morell v. Booth, 29 So.3d 429, 429 (Fla. 5th DCA 2010) (concluding that the trial court erred by imposing sanctions against a nonparty, absent a finding of contempt).
Petition granted; order quashed.
SILBERMAN, SLEET, and LUCAS JJ., Concur.